Title: To John Adams from Mercy Otis Warren, 28 December 1780
From: Warren, Mercy Otis
To: Adams, John


     
      Sir
      Plimouth Dec 28th 1780
     
     Mr. Warren directed to you only one week since by Capt. Cazneau bound to Amsterdam, therefore has now left it to me to write one time asking your Care of the inclosed, to a Son for whose Welfare, a Heart so Replete as yours with all the parental affections will not wonder I am Exceedingly solicitous.
     We have not heard from him since He Embarked at N Foundland on Board the Vestal Frigate, in which we Learn Your Friend, the Honble. Mr. Laurens, was sent to England, and it is Reported here, was immediatly Confine’d to the tower. I hope this Worthy Man will receive no personal injury, nor the Bussiness on which He went be Materially affected by his Detention.
     Will not the Ministry be at a Loss how to dispose of one in the Character he bears. It will be Humiliating to acknowledge him in the Rank of an Ambassador. It will be trifling and Ridiculous to deny it. It will be mean, ungenerous and Base to treat him in any manner beneath the distinction due to a public Envoy.
     How much beyond the line Marked out in a letter to you, have this Good Gentlemans perigrinations Extended, before He Retires to Learn to die.
     
     But some need not—nor do others wait for such Favourable Circumstances to preceed the Grand Exit.
     The Late sudden Death of a Certain Great Officer at N port, is Matter of Speculation here—Time must Develope the Characters of Men, and unravel the Intrigues of princes. While the Innocent may Weep for the unfortunate And the Vulgar Gaze at the fall of Greatness, as suddenly brought low as the Meanest of his own Class. But often a Coincidence of Circumstances may occasion the Vague Suspition, and an imputation of Guilt may for a time Light on the Head of those who Least deserve it.
     Happy is the Man who has Equanimity and Virtue Enough to Govern the Reins of Ambition, and preventing the Furious Courser from Rushing into forbidden tracks, has true Greatness of soul to bear him above the Disappointments of Life, whither occasioned by the Common accidents of Time or by the Villany of others.
     The political situation, the state of Commerce, and the Military opperations, of Your Country is a Field I dare not Enter. They are subjects too much above the Delineation of my pen. The state of parties, the Rapid Groth of Idolitry, the Worship of the pageant, the Mimic Greatness of Monarchy in Embrio, are too much below Its Exertions to describe. Nor will I for your sake Even make the Attempt.
     Mrs. Adams will not write by this Conveyance as it is an unexpected one by way of N port. But she was well a few days since.
     If a youth I have Named before is in the same City with you, the highest mark of your Friendship will be that advice I know you sir, to be Capable of Giveing to the young and Inexperienced stranger. Nor am I less Confident of your Readiness to assist the Laudable Wishes of the son of your Friend, (if He Deserves it), by that influance which Flows from a polite and Generous Heart. And that He will not Fail to make himself Worthy of your Warmest Recommendations, is the most Flattering hope of his Mother who Subscribes with the usual Respect and Esteem. But sir, before she adds her Name, pray Remind my Young Friends that all Health & Happiness is Sincerely Wished them by
     
      M Warren
     
     
      Mr. Warren Intends writing by the first opportunity from Boston, desires Best Regards to yourself and Mr. Dana, nor is Mr. Thaxter forgoten by his American Friends.
     
    